Citation Nr: 1016523	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  99-01 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral upper and 
lower extremity peripheral neuropathy claimed as a residual 
of frostbite.

2.  Entitlement to service connection for arthritis claimed 
as a residual frostbite.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


	


	ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from October 1946 to March 
1948, and from July 1948 until May 1952.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Des Moines, 
Iowa.

These matters were previously before the Board in May 2000.  
At that time, the issues were remanded to accomplish 
additional development.  That May 2000 Board determination 
also denied entitlement to service connection for skin 
cancer, fungal infection, gouty arthritis and diabetes, all 
claimed as residuals to frostbite.  It was determined that 
such claims were not well-grounded.  Subsequently, those four 
issues were reconsidered by the RO in a July 2003 rating 
decision.  They remained denied and the veteran did not 
initiate an appeal.  As such, the Board does not have 
jurisdiction over these issues.

The issues listed previously were again before the Board in 
April 2005, wherein the Board denied the Veteran's claims of 
entitlement to service connection for peripheral neuropathy 
and arthritis, including as residuals of cold injuries.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court). In October 2007, the Court issued a 
Memorandum Decision, wherein the Court vacated the Board's 
decision and remanded the Veteran's claims.  Thereafter, in 
compliance with the Court's directives, the Board remanded 
the issues for further development.  The case has been 
returned to the Board for appellate consideration.




FINDINGS OF FACT

1.  Bilateral upper and lower extremity peripheral neuropathy 
has been shown by competent evidence to be causally related 
to the Veteran's active service.

2.  The competent clinical evidence of record demonstrates 
that arthritis was initially demonstrated years after service 
and has not been shown to be causally related to the 
Veteran's service.


CONCLUSIONS OF LAW

1.  Bilateral upper and lower extremity peripheral neuropathy 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  Arthritis was not incurred in, or aggravated by, active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307. 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.

In the present case, the agency of original jurisdiction 
(AOJ) issued letters to the Veteran in December 2003 and June 
2008 that informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The Veteran was also provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date in the event of award of 
the benefit sought.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was provided after the initial AOJ adjudication of the 
claims.  Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and 
substantive appeal filed by the veteran.  In other words, 
Pelegrini specifically noted that there was no requirement 
that the entire rating process be reinitiated from the very 
beginning.  Rather, the claimant should be provided VCAA 
notice and an appropriate amount of time to respond and 
proper subsequent VA process.  Here, the Board finds that any 
defect with respect to the timing of any VCAA notice letter 
was harmless error.  Although notice was provided to the 
appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
lay statements, VA and outpatient treatment records, private 
clinicians' statements/opinions, and VA examination reports.    

The Board notes that the record does not contain a complete 
set of the Veteran's service treatment records (only the 
Veteran's enlistment and separation examinations are of 
record).  Requests were made to the National Personnel 
Records Center (NPRC) for the Veteran's service treatment 
records, but no records were on file as they were destroyed 
in a fire at the National Archives and Records Administration 
in July 1973.  An April 2002 research request further 
demonstrates that Surgeon General's Office records were also 
unavailable.  The Veteran was asked to submit copies of any 
of these records that he had in his possession.  However, he 
did not have any to submit.  Subsequently, in an August 2008 
memorandum, the RO made a formal finding on the 
unavailability of the Veteran's service records.  The Board 
is mindful that, in a case such as this, where service 
records are unavailable, there is a heightened obligation to 
explain our findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  While it is unfortunate that the 
Veteran's service treatment records are unavailable, the 
appeal must be decided on the evidence of record and, where 
possible, the Board's analysis has been undertaken with this 
heightened duty in mind.  

The claims file also contains the Veteran's statements in 
support of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.   

The record reflects that the Veteran was afforded VA 
examinations in July 1998, November 2000, November 2002, 
April 2003, May 2003, and August 2008.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations and opinions 
obtained in this case are more than adequate for the issues 
decided on the merits herein, as they were based on a review 
of the Veteran's claims file, treatment records, and physical 
examination.  The examiners also provided a complete 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  Thus, based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claims.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, extensive evidence submitted 
by the veteran or on his behalf.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).


Legal Analysis

1.  Peripheral Neuropathy--Bilateral Upper and Lower 
Extremities

The Veteran asserts that service connection is warranted for 
bilateral upper and lower extremity peripheral neuropathy.  
In order to establish service connection on a direct-
incurrence basis, the Veteran must provide evidence of a 
current disability, an in-service injury or disease, and a 
nexus between the current disability and the in-service 
injury or disease.  With respect to a current disability, the 
record reflects that since 1977, the Veteran has complained 
of experiencing tingling and numbness in his legs, feet, and 
hands and that he has been diagnosed with peripheral 
neuropathy.  However, the Veteran's service treatment records 
are silent for complaints of, or treatment for peripheral 
neuropathy, frostbite, or any other cold injuries.  Indeed, 
on his May 1952 separation examination, an examiner reported 
that the Veteran's upper and lower extremities were normal 
and that he was neurologically normal.  The examiner also 
indicated that the Veteran's feet were abnormal in that he 
had asymptomatic bilateral pes planus.  The examination 
report was silent as to any other residuals of a cold weather 
injury.

Nevertheless, the Veteran contends that he suffered frostbite 
or other cold injury while serving in Korea.  The Veteran's 
DD Form 214 shows that the Veteran received that Korean 
Service Medal with two Bronze Stars and that he had two 
years, eight months, and 27 days of foreign service.  
Further, a May 1951 Certificate shows that the 92nd Armored 
Field Artillery Battalion, of which the Veteran was a member, 
participated in combat operations in Korea from September 20, 
1950 to May 25, 1951.  The claims file also contains several 
statements from fellow servicemen attesting to the extremely 
cold temperatures in Korea in the winter of 1950.  The Board 
notes that the Veteran and his fellow servicemen are 
competent to give evidence about what they experienced; for 
example, they are competent to report that they were exposed 
to extremely cold temperatures in Korea.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).   In this case, 
the Board finds that the Veteran's statements as well as the 
statements from his fellow servicemen are credible as such 
statements are essentially consistent with one another.  
Therefore, in resolving all reasonable doubt in the Veteran's 
favor, the Board finds that it would have been consistent 
with the Veteran's service for him to have been exposed to 
cold temperatures while serving in Korea.

With respect to the etiology of the Veteran's peripheral 
neuropathy, several examiners have opined that it is not 
related to the Veteran's exposure to cold in Korea.  Indeed, 
on VA examination in July 1998, the examiner, J. E. B., found 
that the Veteran's peripheral neuropathy was more likely than 
not secondary to the Veteran's diabetes mellitus.  He 
specifically indicated that:

It is far more likely than not that the 
neuropathy that the Veteran 
experiences...[is] a direct result of his 
long history of diabetes mellitus and 
exogenous obesity.  It is far less likely 
than not that [this is] secondary to any 
frostbite which he may have had while at 
the Chosin Reservoir in Korea.

That same etiology was given upon subsequent VA examinations 
in November 2000 and November 2002. (On the latter occasion, 
it was specifically noted that the diabetes mellitus was not 
related to cold injury.)  Moreover, in an April 2003 addendum 
to the November 2002 VA examination, the examiner noted that 
the Veteran's symptoms of neuropathy in the hands, as well as 
his Reynaud's type symptoms "did not express themselves 
until many years after the service, and this would be less 
likely than not related to his cold exposure and more likely 
than not related to his profound diabetic neuropathy."  
Additionally, an August 2008 VA examination report shows that 
the examiner, Dr. D. T. B., after an examination of the 
Veteran and a review of his claims file, opined that the 
Veteran's peripheral neuropathy is not the result of a 
frostbite injury in 1950.   In reaching this conclusion, Dr. 
B. noted that:

It is noted below the most common areas 
of frostbite are the face, hands, feet, 
ears, nose, and cheeks.  Areas that were 
not effect in [the Veteran's] case.  
Based on the patient history, the areas 
effected were the hips and knees...It is 
also noted for these major joints to be 
effected a 4th degree burn must have 
occurred, which as noted below, is 
defined by massive tissue distruction, 
which was not present in this case.  
Peripheral neuropathy is a long term 
complication of frostbite, as noted 
below.  Frostbite did not effect the 
hands or feet, based on the patient's 
history, and as a result the patient's 
neuropathy is not a result of frostbite 
to an area that was never involved 
initially.  As noted below, frostbite 
results in immediate tissue distruction 
and vascular changes.  Based on the 
patient's history, second degree 
frostbite occurred overlying the knees 
and hips (blisters as described by the 
patient.)  It is noted despite the skin 
distruction and injury, no symptoms of 
neuropathy occurred in these areas.  Yet 
neuropathy in the feet of the patient is 
claimed to be related to frostbite.  This 
would indicate the areas that were 
effected (hips and knees) by known 
thermal injury, did not...result in any 
nerve damage or changes, and areas that 
were not effected did not result in any 
nerve damage or changes, and areas that 
were not effected did result in nerve 
damage and changes, which did not become 
apparent until 20+ years later.

The examiner further noted that:

[The Veteran] has been examined by 
multiple providers in the past who have 
all opined his peripheral neuropathy... 
[was] not the result of his frostbite 
injury 50+ years ago.  The patient has a 
large number of risk factors and 
objectively proven medical problems, 
which explain all of his current 
complaints of neuropathy...One would have 
to state his diabetes, gouty arthritis, 
age, obesity, occupational history, 
peripheral vascular disease, lack of 
symptoms in his hands and feet initially, 
and inconsistencies with the medical 
literature, concerning thermal injuries 
have no impact on his symptoms, rather 
they are the result of a thermal injury 
50 years prior.  Medically it makes no 
sense, logically it makes no sense, and 
statistically, the odds of a thermal 
injury, 20-50 years prior, resulting in 
the patients current symptoms, ignoring 
his current medical problems as an 
etiology, are significantly high.  
Exceeding a probably/possible legal 
definition

However, contrary to such negative opinions as to the whether 
the Veteran's peripheral neuropathy is etiologically related 
to exposure to cold temperatures in Korea, is a March 2002 
statement from Dr. C. R. C., who attributed the Veteran's 
peripheral neuropathy to his cold exposure in service.  His 
conclusion was based on the Veteran's reports of experiencing 
extreme cold in Chosin, Korea, in the 1950's.  Likewise, in a 
January 2008 statement, Dr. D. M. J., one of the Veteran's 
private treating physicians, after noting that she had read 
through materials that related to long term effects of frozen 
and nonfrozen cold injury, opined that she believed that the 
Veteran's peripheral neuropathy was the result of his cold 
exposure in Korea.

Also of record is a November 2009 medical opinion by Dr. P. 
C.. According to Dr. C., who indicated that he had reviewed 
the Veteran's medical records, it was as likely as not that 
the Veteran's "symptoms of neuropathy are secondary to his 
cold exposure in service while in service in Korea.  In 
reaching this determination Dr. C. noted that:

It is clear from the record that [the 
Veteran] suffered from a local cold 
injury during the Battle of Chosin 
Reservoir in December 1950 where 
temperatures reached -35 Fahrenheit with 
accompanying significant windchills.  
Local cold injuries consist of frostbite 
(the most serious form), chilblain or 
pernio, Trench Foot, and frostnip.  
According to the patient, he suffered 
blistering skin injuries to the bilateral 
knees and lateral hips.  Although this 
history is consistent with frostbite, it 
is not clear from the medical record 
whether these blisters were hemorrhagic, 
which would indicate an even more serious 
deep local injury. 

In a letter from 2002, Dr. [C. C.] states 
that [the Veteran] suffered from " 
severe pain in his feet beginning in the 
late 1950's and early 1960's...with 
peripheral neuropathy and severe 
arthritis in his feet, knees, hips, and 
left shoulder."   The diagnosis of 
neuropathy was confirmed later by 
electromyographic studies.  He is also 
noted to have developed type II diabetes 
mellitus in the early 1970's.  Multiple 
providers have also commented on his 
symptoms consistent with Reynaud's 
disease in his hands.  As of July 1977, a 
medical report documents complaints of 
numbness pain in the extremities 
consistent with neuropathy.

In addition to the typical physical 
findings consistent with peripheral 
neuropathy, a C & P exam from November 6, 
2002, from Dr. F. notes "...significant 
hyperhidrosis.  As well as, 
"...disturbance of nail growth... [with] no 
evidence of any fungus..."  These findings 
are consistent with late sequelae of a 
local cold injury.

In support of his opinion, Dr. P. C. cited several studies, 
including one of Chosin Reservoir Veterans in 1957 which 
demonstrated that even four years after their cold injuries, 
patients persistently manifested symptoms of neuropathy and 
had physical findings similar to those of [the Veteran].  
Also cited was a 1987 study of soldiers with cold induced 
neuropathy in which it was concluded that symptoms may 
present as late sequale.  Dr. C. also cited a 1996 study of 
nerve conduction velocity (NCV) in Norwegian soldiers which 
found that three to four years after the primary cold injury, 
NCV was still markedly decreased in the nerves of previously 
cold-injured limbs.  

Dr. P. C. further stated that:

It is clear that [the Veteran] suffered 
from some form of frostbite, the most 
severe of the local cold injuries, during 
his service in Korea.  It is also clear 
that he developed peripheral neuropathy 
and physical symptoms consistent with the 
late sequelae of cold injury described in 
the medical literature.  Other published 
studies have shown that local cold injury 
may result in peripheral neuropathy.  It 
should be noted that the literature also 
supports the notion of sequelae 
developing, persisting or worsening years 
after the exposure.

Local cold injuries results in tissue 
injury and necrosis as well as damage to 
myelinated and unmyelinated peripheral 
nerves, most likely from cycles of 
perfusion and ischemia.  The decreased 
blood flow to nerve tissue results in 
cell death in much the same way that 
hyperglycemia can lead to diabetic 
polyneuropathy.  According to his 
physician, [the Veteran] did develop type 
II diabetes, but that was not diagnosed 
until at least 10 years after the 
development of his lower extremity nerve 
symptoms.  Although hyperglycemia is a 
risk factor for the development of 
peripheral neuropathy, it appears that 
[the Veteran's] symptoms of neuropathy 
predate his diagnosis of diabetes 
mellitus.  For these reasons, I disagree 
with the findings in the August 2008 VA 
examination report and it is my medical 
opinion that it is as likely as not that 
[the Veteran's] symptoms of neuropathy 
are secondary to his cold exposure while 
in service in Korea.

In weighing the probative value of the clinical evidence of 
record, the Board finds that the opinions (specifically the 
August 2008 VA examiner's opinion and the November 2009 
private opinion) both for and against an etiological 
relationship between the Veteran's peripheral neuropathy and 
his in-service exposure to cold in Korea are probative and 
competent and that the examiners provided well-supported 
rationales for the conclusions reached.  As a result, the 
Board finds that the evidence is at least in equipoise in 
this regard.  Therefore, with resolution of doubt in favor of 
the Veteran, the Board finds that service connection is 
warranted for bilateral upper and lower extremity peripheral 
neuropathy.

2.  Arthritis

The Veteran asserts that service connection is warranted for 
arthritis.  He could be entitled to a grant of service 
connection on a presumptive basis, if his arthritis became 
manifest to a degree of 10 percent or more within one year 
from the date of termination of his period of service.  In 
this case, there is no evidence that the Veteran's current 
arthritis was manifested to a compensable degree within one 
year of his 1952 separation from service.  Hence, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection on a presumptive basis.

In order to establish service connection on a direct 
incurrence basis the Veteran must provide evidence of a 
current disability, an in-service injury or disease, and a 
nexus between the current disability and the in-service 
injury or disease.  With respect to a current disability, the 
record demonstrates that since 1996, the Veteran has 
complained of, and been treated for, joint pain that has 
diagnosed as arthritis of the feet, knees, back, hips, 
shoulders, and/or hands.  As to an in service injury or 
disease, the Veteran's  May 1952 separation examination is 
negative for any complaint or diagnosis of, or treatment for, 
arthritis.  Nevertheless, the Veteran contends that his 
arthritis is etiologically related to his exposure to cold 
weather while he served in Korea.  As noted above, the Board 
has conceded that the Veteran was exposed to cold weather in 
Korea.   
With respect to clinical opinions as to the etiology of the 
Veteran's arthritis, in a March 2002 letter, Dr. C. R. C. 
attributed the Veteran's arthritis to his cold exposure in 
service.  Such conclusion was based on the Veteran's reports 
of experiencing extreme cold in Chosin, Korea, in the 1950s.  
A November 2002 VA examination report shows that the 
examiner, Dr. C. T. F., after a review of the Veteran's 
claims file, diagnosed the Veteran with generalized 
osteoarthritis and degenerative arthritis, secondary to aging 
and possibly to non-freezing and cold injury.  Additionally, 
in the March 2003 addendum to the November 2002 VA 
examination, Dr. C. T. F. concluded that the Veteran suffered 
a non-freezing cold injury in service and that it was more 
likely than not that such cold injury was the cause of his 
diffuse degenerative arthritis.  Likewise, in a January 2008 
statement, Dr. D. M. J., one of the Veteran's private 
treating physicians, after noting that she had read through 
materials that related to long term effects of frozen and 
nonfrozen cold injury, opined that she believed that the 
Veteran's arthritis was the result of his cold exposure in 
Korea.

However, contrary to such favorable opinions is a May 2003 VA 
examination report, which shows that the examiner, Dr. R. K. 
B.,  opined that the etiology of the Veteran's osteoarthritis 
was unknown with the exception of arthritic change following 
injury, but that the Veteran denied injury to any of the 
joints.  The examiner further indicated that he knew of no 
relationship to cold injury causing osteoarthritis.  
Additionally, an August 2008 VA examination report shows that 
the examiner, Dr. D. T. B., after an examination of the 
Veteran, a review of his claims file, and stating that he had 
reviewed medical studies and legal and medical documents, 
opined that the Veteran's arthritis is not the result of a 
frostbite injury in 1950.   In reaching this conclusion, Dr. 
B. noted that the Veteran's age, obesity, occupation, muscle 
weakness, calcium deposition disease, diabetes, and gouty 
arthritis were risk factors for the development of arthritis.  

He further noted that:

[The Veteran] has been examined by 
multiple providers in the past who have 
all opined his arthritis [was] not the 
result of his frostbite injury 50+ years 
ago.  This patient has a large number of 
risk factors and objectively proven 
medical problems, which explain all of 
his current complaints of 
osteoarthritis...One would have to state 
his diabetes, gouty arthritis, age, 
obesity, occupational history, peripheral 
vascular disease, lack of symptoms in his 
hands and feet initially, and 
inconsistencies with the medical 
literature, concerning thermal injuries 
have no impact on his symptoms, rather 
they are the result of a thermal injury 
50 years prior.  Medically it makes no 
sense, logically it makes no sense, and 
statistically, the odds of a thermal 
injury, 20-50 years prior, resulting in 
the patients current symptoms, ignoring 
his current medical problems as an 
etiology, are significantly high.  
Exceeding a probably/possible legal 
definition

In weighing all of the medical evidence of record, the Board 
observes that the August 2008 VA examiner, unlike the other 
private and VA examiners who provided opinions both against 
and in favor of an etiological relationship between the 
Veteran's osteoarthritis and his exposure to cold 
temperatures in service, provided a well-supported rationale 
to support his opinion. The Court has held that a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty and that a medical opinion is inadequate 
when unsupported by clinical evidence.  See, Bloom v. West, 
12 Vet. App. 185, 187 (1999).  See also, Black v. Brown, 5 
Vet. App. 177, 180 (1995). 

Thus, in determining whether the Veteran's current arthritis 
is related to exposure to cold temperatures while serving in 
Korea, the Board finds that the August 2008 VA examination 
report and opinion provides more supporting clinical data and 
rationale against an etiological relationship than the 
private and VA opinions in support of such a relationship, 
and thus has more probative value.  Therefore, the Board 
concludes that the preponderance of the evidence does not 
establish that there is an etiological relationship between 
the Veteran's current arthritis and exposure to cold weather 
in Korea.  Accordingly, the Board finds that the Veteran is 
not entitled to a grant of service connection on a direct 
basis for his current arthritis.

In conclusion, although the Veteran asserts that his current 
arthritis is related to service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He is competent and credible to give 
evidence about what he experienced; for example, he is 
competent to report that he was exposed to cold temperatures 
during service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  However, is not competent to ascribe such symptoms 
to a medical diagnosis.  Savage, id.  Also, competency must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In 
this case, the negative evidence of record is of greater 
probative value than the Veteran's statements in support of 
his claim.  Accordingly, the Board finds that the competent 
medical evidence of record fails to establish that the 
Veteran's current arthritis is a result of his service.  

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2009), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for arthritis, and the claim must be 
denied.



ORDER

Entitlement to service connection for bilateral upper and 
lower extremity peripheral neuropathy as a residual of 
frostbite is granted.

Entitlement to service connection for arthritis claimed as a 
residual frostbite is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


